              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JUSTICE ALLIDEN BROWN,                         )
                                               )
                      Petitioner,              )
                                               )
v.                                             )   Case No. CIV 21-151-RAW-KEW
                                               )
DONALD YOW, Sheriff,                           )
                                               )
                      Respondent.              )

                                    OPINION AND ORDER

       This matter is before the Court on Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Petitioner is a pro se pretrial detainee who is incarcerated in

the Marshall County Jail in Madill, Oklahoma. He is challenging his pending criminal

prosecution for Possession of a Stolen Vehicle in Marshall County District Court Case No.

CF-2021-020. He raises the following grounds for relief:

       I.      I am a citizen of the Choctaw Nation of Oklahoma.

       II.     State courts have no jurisdiction over tribal citizens accused of crimes
               on tribal lands.

       III.    I’ve filed all necessary motions in the state court to have the state
               charges dismissed for lack of jurisdiction.

       Petitioner alleges that in March 2021, he filed in the state district court a motion to

dismiss for lack of jurisdiction. In addition, his attorney of record filed a motion to dismiss

in April 2021, based on McGirt v. Oklahoma, __ U.S. __, 140 S. Ct. 2452 (2020). Petitioner

claims he still is confined because of a stay in the Bosse case. See Bosse v. State, No. PCD-
2019-124 (Okla. Crim. App. May 26, 2021); Bosse v. Royal, No. CIV 18-204-JD (W.D.

Okla. April 2, 2019). According to the Oklahoma State Courts Network at www.oscn.net,

on June 16, 2021, the state district court continued Petitioner’s McGirt-Bosse hearing to

August 18, 2021.1

       Federal courts are required to avoid interference with pending state criminal

prosecutions, “except under extraordinary circumstances, where the danger of irreparable

loss is both great and immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971). The Younger

doctrine is based “on notions of comity and federalism, which require that federal courts

respect state functions and the independent operation of state legal systems.” Phelps v.

Hamilton, 122 F.3d 885, 889 (10th Cir. 1997) (citing Younger, 401 U.S. at 44-45). Under

the doctrine established in Younger, abstention is appropriate whenever there exists (1)

ongoing state proceedings, (2) which implicate important state interests, (3) wherein the state

courts afford an adequate forum to present the applicant’s federal constitutional challenges.

Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982);

Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997), cert. denied, 523 U.S. 1005 (1998).

       In Oklahoma, a remedy for unlawful detention is available through the writ of habeas

corpus in the state courts. See Okla. Stat. tit. 12, § 1344 (“The writ [of habeas corpus] may

be had for the purpose of letting a prisoner to bail in civil and criminal actions.”). See also


       1
       The Court takes judicial notice of the public records of the Oklahoma State Courts
Network at http://www.oscn.net. See Pace v. Addison, No. CIV-14-0750-HE, 2014 WL
5780744, at *1 n.1 (W.D. Okla. Nov. 5, 2014).

                                              2
Okla. Stat. tit. 12, § 1331 (“Every person restrained of his liberty, under any pretense

whatever, may prosecute a writ of habeas corpus to inquire into the cause of the restraint, and

shall be delivered therefrom when illegal.”). Petitioner has not sought state habeas corpus

relief or established that state court remedies are unavailable for Case No. CF-2021-020.

Therefore, this federal habeas corpus action must be DISMISSED WITHOUT PREJUDICE.

       The Court also finds Petitioner has failed to make a “substantial showing of the denial

of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he also has not

“demonstrate[d] that reasonable jurists would find [this] court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Therefore, Petitioner should be DENIED a certificate of appealability.

       ACCORDINGLY, this action is DISMISSED WITHOUT PREJUDICE, and

Petitioner is DENIED a certificate of appealability.

       IT IS SO ORDERED this 8th day of July 2021.




                                           ______________________________________
                                           HONORABLE RONALD A. WHITE
                                           UNITED STATES DISTRICT JUDGE
                                           EASTERN DISTRICT OF OKLAHOMA




                                              3
